Case: 20-2232   Document: 72     Page: 1   Filed: 04/14/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     CONFEDERACION DE ASOCIACIONES
  AGRICOLAS DEL ESTADO DE SINALOA, A.C.,
  CONSEJO AGRICOLA DE BAJA CALIFORNIA,
       A.C., ASOCIACION MEXICANA DE
 HORTICULTURA PROTEGIDA, A.C., ASOCIACION
 DE PRODUCTORES DE HORTALIZAS DEL YAQUI
    Y MAYO, SISTEMA PRODUCTO TOMATE,
               Plaintiffs-Appellants

                            v.

 UNITED STATES, FLORIDA TOMATO EXCHANGE,
             Defendants-Appellees
            ______________________

             2020-2232, 2020-2299, 2020-2300
                 ______________________

     Appeals from the United States Court of International
 Trade in Nos. 1:19-cv-00203-JCG, 1:19-cv-00206-JCG,
 1:20-cv-00036-JCG, Judge Jennifer Choe-Groves.
                 ______________________

                 Decided: April 14, 2022
                 ______________________

     DEVIN S. SIKES, Akin Gump Strauss Hauer & Feld
 LLP, Washington, DC, argued for plaintiffs-appellants.
 Also represented by SPENCER STEWART GRIFFITH, YUJIN
 KIM MCNAMARA. Also argued by JAMES P. DURLING, Curtis,
 Mallet-Prevost, Colt & Mosle LLP, Washington DC;
 JEFFREY M. WINTON, Winton & Chapman PLLC,
Case: 20-2232    Document: 72     Page: 2   Filed: 04/14/2022




 2                    CONFEDERACION DE ASOCIACIONES    v. US



 Washington, DC.

      DOUGLAS GLENN EDELSCHICK, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee
 United States. Also argued by ROBERT R. KIEPURA. Also
 represented by BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY, FRANKLIN E. WHITE, JR.; EMMA T. HUNTER, Of-
 fice of the Chief Counsel for Trade Enforcement & Compli-
 ance, United States Department of Commerce,
 Washington, DC.

     MARY JANE ALVES, Cassidy Levy Kent USA LLP, Wash-
 ington, DC, argued for defendant-appellee Florida Tomato
 Exchange. Also represented by JAMES R. CANNON, JR.,
 ULRIKA K. SWANSON, JONATHAN M. ZIELINSKI.
                  ______________________
     Before DYK, PROST, and TARANTO, Circuit Judges.
     DYK, Circuit Judge.
     Confederacion de Asociaciones Agricolas del Estado de
 Sinaloa, A.C.; Consejo Agricola De Baja California, A.C.;
 Asociacion Mexicana de Horticultura Protegida, A.C.; Aso-
 ciacion de Productores de Hortalizas del Yaqui y Mayo; and
 Sistema Producto Tomate (collectively “CAADES” or “the
 growers”) appeal a final decision of the Court of Interna-
 tional Trade (the “Trade Court”). The Trade Court dis-
 missed CAADES’s claims as either being moot or not ripe,
 though characterizing the dismissal as being for failure to
 state a claim.
     We hold that we have jurisdiction over CAADES’s chal-
 lenges to the government’s termination of the parties’ 2013
 suspension agreement (“the 2013 agreement”) and the
 2019 suspension agreement (“the 2019 agreement”) and
 that those claims are not moot. However, on the merits we
 conclude that the 2013 agreement’s termination was not
 invalid for failing to comply with statutory termination
Case: 20-2232     Document: 72     Page: 3    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES     v. US                     3



 requirements or because of allegedly improper political in-
 fluence and that the 2019 agreement is not invalid on
 grounds of duress.
     As for CAADES’s claims that the October 2019 final
 antidumping determination is invalid, we conclude that
 the challenge is not premature and that the Trade Court
 has jurisdiction to hear those claims. We remand for fur-
 ther proceedings pursuant to our opinions in Bioparques de
 Occidente v. United States, No. 2020-2265, and Red Sun
 Farms v. United States, No. 2020-2230.
                        BACKGROUND
 I.   History of the Tomato Investigations and Suspension
                        Agreements
      This appeal arises out of a less-than-fair-value investi-
 gation concerning fresh tomatoes from Mexico. In April
 1996, the Department of Commerce (“Commerce”) began
 an antidumping duty investigation to determine whether
 Mexican tomatoes were being imported into the United
 States and sold at less than fair value. After Commerce
 issued a preliminary affirmative dumping determination,
 Commerce and the exporters responsible for substantially
 all of the imports of fresh tomatoes from Mexico negotiated
 and entered into a 1996 agreement (pursuant to 19 U.S.C.
 § 1673c(c)) that suspended the investigation, terminated
 the collection of cash deposits or bonds, and ended the sus-
 pension of liquidation of entries of the subject tomatoes.
     So began a cycle in the more-than-two decades that fol-
 lowed, in which old agreements were terminated and new
 agreements were executed. The growers withdrew from
 the 1996 suspension agreement in 2002, which led to a new
 agreement that same year, then withdrew from the 2002
 agreement in 2007, which led to a new agreement the fol-
 lowing year, then withdrew from the 2008 agreement in
 2013, which led to a new agreement the same year. The
Case: 20-2232    Document: 72      Page: 4    Filed: 04/14/2022




 4                     CONFEDERACION DE ASOCIACIONES     v. US



 terms of the parties’ past suspension agreements were sim-
 ilar—the one notable exception being that the 2013 agree-
 ment was the first to include a clause permitting either
 party to withdraw from the agreement at will upon ninety
 days’ notice. Previous agreements permitted only the
 growers to withdraw from the agreement without cause. 1
 For the first time, the agreement, in section VI.B, provided:
 “The signatories or the Department may withdraw from
 this Agreement upon ninety days written notice to the
 other party.” J.A. 353 (emphasis added).
     II. Commerce’s Termination of the 2013 Agreement
     In November 2018, the Florida Tomato Exchange
 (“FTE”)—a group representing U.S.-based tomato growers
 and distributors—sent a letter to Commerce requesting
 that Commerce terminate the 2013 suspension agreement
 under section VI.B’s withdrawal clause and resume the an-
 tidumping investigation. The FTE alleged that the agree-
 ment had not effectively eliminated dumping. Forty-eight
 members of Congress, led by Florida Senator Marco Rubio,
 subsequently signed on to a February 1, 2019, letter that
 also urged Commerce to terminate the agreement for the
 same reasons.
     Five days later, Commerce notified the Mexican grow-
 ers that it intended to withdraw pursuant to section VI.B,
 and indicated that it would resume its antidumping inves-
 tigation if the parties failed to reach a new agreement by
 May 7, 2019. When the parties missed that deadline, Com-
 merce resumed its investigation and re-imposed cash de-
 posit requirements on imported Mexican tomatoes. During
 the resumed investigation, Commerce issued a July 2019
 preliminary dumping determination. CAADES alleges


     1  The majority of the grower-signatories remained
 the same during the 1996–2013 suspension agreement pro-
 ceedings.
Case: 20-2232    Document: 72      Page: 5    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES    v. US                     5



 that the cash deposit requirements resulted in severe fi-
 nancial strain for many of its members, causing several of
 them to go out of business. It was under these alleged fi-
 nancially-strained conditions that CAADES and the agree-
 ment’s other signatories negotiated a new suspension
 agreement.
     On September 19, 2019, more than seven months after
 Commerce withdrew from the 2013 agreement, the parties
 executed a new agreement. Like past agreements, the
 2019 agreement suspended the underlying antidumping
 investigation and terminated Commerce’s cash deposit re-
 quirement, and the signatories agreed to sell the imported
 subject tomatoes at or above a minimum reference price. It
 also allowed both the government and the Mexican growers
 to withdraw at any time with ninety days’ notice. No party
 has withdrawn from the 2019 agreement.
          III. Commerce’s Continued Investigation
     Section 1673c(g) of Title 19 provides that Commerce
 may continue a suspended investigation “within 20 days
 after the date of publication of the notice of suspension” at
 the request of the foreign exporters or an interested party,
 which includes domestic manufacturers, producers, and
 wholesalers. See § 1677(9)(C). After the 2019 agreement
 took effect, the FTE asked Commerce to continue its anti-
 dumping investigation pursuant to § 1673c(g). Commerce
 did so, and in October 2019, it issued a final affirmative
 determination that increased the dumping margins for all
 of the subject Mexican growers and exporters over the
 dumping margins reflected in the July 2019 preliminary
 determination. An antidumping duty order incorporating
 these new rates could not issue while the 2019 agreement
 remained in place, but such an order would issue immedi-
 ately if either Commerce or the signatories withdrew from
 the agreement. See § 1673c(i)(1)(C).
Case: 20-2232     Document: 72      Page: 6    Filed: 04/14/2022




 6                      CONFEDERACION DE ASOCIACIONES      v. US



     These combined events led CAADES to file three sepa-
 rate complaints in the Trade Court, 2 each of which raised
 identical claims that fall into three categories: (1) a chal-
 lenge to Commerce’s decision to terminate the 2013 agree-
 ment for allegedly violating 19 U.S.C. § 1673c(i)’s statutory
 requirements 3 and for being based on improper political in-
 fluence, and a related challenge alleging that the resump-
 tion of the investigation following this improper
 termination was invalid (counts 1–3); (2) a challenge to the
 validity of the 2019 agreement on grounds of duress
 (count 4); and (3) a challenge to Commerce’s final affirma-
 tive determination for failing to abide by statutory dead-
 lines, unlawfully calculating final margins, and depriving
 the growers of individual rates (counts 5–7). CAADES’s
 complaints asked the Trade Court to declare the final de-
 termination and the 2019 agreement unlawful, null, and
 void, and to reinstate the 2013 agreement. The govern-
 ment moved to dismiss on grounds of mootness, ripeness,
 and for failure to state a claim upon which relief can be
 granted.
      The Trade Court granted the government’s motion and
 dismissed CAADES’s complaints “for failure to state a
 claim.” J.A. 4. Despite the Trade Court’s characterization
 of its dismissal as being for failure to state a claim, it con-
 cluded that the claims with respect to the 2013 and 2019


     2   CAADES’s complaints are identical in all respects
 except for the alleged jurisdictional grounds. Two of the
 complaints alleged that the Trade Court had jurisdiction
 under 28 U.S.C. § 1581(c) because the claims were review-
 able under 19 U.S.C. § 1516a(a)(2)(B)(iv). All of the com-
 plaints alleged that the Trade Court had jurisdiction under
 28 U.S.C. § 1581(i)(4) (now 28 U.S.C. § 1581(i)(1)(D)).
     3   CAADES’s challenge also relied on Commerce’s
 regulation, 19 C.F.R. § 351.209(a), which is no different
 from the statute itself.
Case: 20-2232        Document: 72   Page: 7    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES      v. US                     7



 agreements “became moot” when CAADES “voluntar[ily]
 sign[ed]” the 2019 agreement, “a new agreement which su-
 perseded the [] 2013 Suspension Agreement.” J.A. 17. Ac-
 cording to the Trade Court, CAADES’s decision to
 voluntarily enter into the 2019 agreement “undercut[]
 [CAADES’s] assertion that Commerce unlawfully termi-
 nated the 2013 Suspension Agreement.” Id. The Trade
 Court also held that CAADES could not challenge the 2019
 agreement while at the same time “receiv[ing] its benefits
 and protections.” Id. With respect to the final determina-
 tion, the Trade Court characterized the challenge as not
 ripe for review because a duty order incorporating the in-
 creased dumping margins would “have no effect so long as
 the 2019 Suspension Agreement is in place.” J.A. 19.
 CAADES appeals. The Trade Court had jurisdiction under
 the residual provision of § 1581(i)(1)(D), and we have juris-
 diction to review the Trade Court’s final decision pursuant
 to 28 U.S.C. § 1295(a)(5).
                           DISCUSSION
     We review the Trade Court’s dismissal of the com-
 plaints de novo. Amoco Oil Co. v. United States, 234 F.3d
 1374, 1376 (Fed. Cir. 2000) (citing Ponder v. United States,
 117 F.3d 549, 552 (Fed. Cir. 1997)). In doing so, “we must
 take all of the factual allegations in the complaint as true.”
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)).
                I.    2013 Termination Claims
                         A. Jurisdiction
     We first address the claim that the 2013 agreement
 was improperly terminated. Neither party challenges our
 jurisdiction under 28 U.S.C. § 1295(a)(5) or the Trade
 Court’s jurisdiction under 28 U.S.C. § 1581(i)’s residual
 clause, but we must nonetheless address this issue given
 our “special obligation to ‘satisfy [ourself] not only of [our]
Case: 20-2232     Document: 72     Page: 8    Filed: 04/14/2022




 8                      CONFEDERACION DE ASOCIACIONES     v. US



 own jurisdiction, but also that of the lower court[].’” Bender
 v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)
 (quoting Mitchell v. Maurer, 293 U.S. 237, 244 (1934)).
     Each of CAADES’s three complaints alleged that
 § 1581(i)(4)’s residual jurisdiction clause (now codified as
 § 1581(i)(1)(D)) authorized the Trade Court’s review of
 Commerce’s termination of the 2013 agreement. That pro-
 vision grants the Trade Court jurisdiction to hear “any civil
 action commenced against the United States . . . that arises
 out of any law of the United States providing for . . . admin-
 istration and enforcement” of the trade laws.
 § 1581(i)(1)(D).
     Residual jurisdiction under § 1581(i) is not available if
 the determination the plaintiff seeks to challenge is al-
 ready reviewable by the Trade Court under § 1516a(a), or
 by a binational panel under § 1516a(g). § 1581(i)(2)(A), (B).
 The issue then, is whether either of those provisions per-
 mits the Trade Court’s review of Commerce’s decision to
 terminate a suspension agreement.
     In prior, related preliminary injunction proceedings,
 the Trade Court held that it had jurisdiction to hear
 CAADES’s challenges to the termination of the 2013 agree-
 ment under the residual clause in § 1581(i)(1)(D) because
 “the particular agency action at issue [was] Commerce’s
 withdrawal from the 2013 Suspension Agreement,”
 “§ 1516a does not identify Commerce’s decision to with-
 draw from a suspension agreement as reviewable,” and the
 challenge “pertain[ed] to the administration and enforce-
 ment of a matter” arising out of the trade laws. Confedera-
 cion de Asociaciones Agricolas del Estado de Sinaloa v.
 United States (CAADES I), 389 F. Supp. 3d 1386, 1394–95
 (Ct. Int’l Trade 2019).
    We agree with the Trade Court’s reading of the statute.
 A decision by Commerce to terminate a suspension agree-
 ment is absent from the list of reviewable determinations
Case: 20-2232    Document: 72      Page: 9    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES    v. US                     9



 identified in § 1516a(a)(2)(B). The termination of a suspen-
 sion agreement is not a “determination . . . to suspend an
 antidumping duty . . . investigation,” nor is it a “final de-
 termination resulting from a continued investigation” un-
 der § 1516(a)(2)(B)(iv). So too, a decision to terminate a
 suspension agreement is not reviewable by a binational
 panel under § 1516a(g), as that list of reviewable determi-
 nations refers back to § 1516a(a)(2)(B).                  See
 § 1516a(g)(1)(A), (B). We have jurisdiction under the resid-
 ual provision.
                        B. Mootness
     The Trade Court held that CAADES’s challenges to the
 government’s termination of the 2013 agreement are moot
 because the court lacked the ability to reinstate the 2013
 agreement after the parties voluntarily entered into the
 2019 agreement. On appeal, CAADES contends that its
 challenges to the 2013 agreement’s termination are not
 moot because the Trade Court retained the ability to rein-
 state the 2013 agreement if the 2013 agreement was im-
 properly terminated.
      The mootness doctrine arises from Article III’s limit on
 the exercise of federal judicial power to live cases and con-
 troversies. See Campbell-Ewald Co. v. Gomez, 577 U.S.
 153, 160–61 (2016). Moot cases are those in which “the is-
 sues presented are no longer ‘live’ or the parties lack a le-
 gally cognizable interest in the outcome.” U.S. Parole
 Comm’n v. Geraghty, 445 U.S. 388, 396 (1980) (quoting
 Powell v. McCormack, 395 U.S. 486, 496 (1969)). A case
 becomes moot and must be dismissed only when “‘it is im-
 possible for a court to grant any effectual relief whatever’
 to [the plaintiff] assuming it prevails.” Mission Prod. Hold-
 ings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019)
 (quoting Chafin v. Chafin, 568 U.S. 165, 172 (2013)). If
 “there is any chance” a court can grant the plaintiff’s re-
 quested relief if it prevails on the merits, no matter how
Case: 20-2232    Document: 72     Page: 10   Filed: 04/14/2022




 10                    CONFEDERACION DE ASOCIACIONES    v. US



 “uncertain or even unlikely” that chance may be, the “suit
 remains live.” Id.
      We reject the Trade Court’s characterization of the
 claims as moot; if the growers were to prevail on their
 claims relating to the termination of the 2013 agreement
 and their contentions concerning the appropriate relief, the
 Trade Court could reinstate the 2013 agreement. See CSC
 Sugar LLC v. United States, 413 F. Supp. 3d 1318, 1326
 (Ct. Int’l Trade 2019) (vacating amendment to suspension
 agreement because notice and comment process “substan-
 tially prejudiced” the challenger). The government did not
 sustain its “heavy” burden to establish mootness, County of
 Los Angeles v. Davis, 440 U.S. 625, 631 (1979) (quoting
 United States v. W. T. Grant Co., 345 U.S. 629, 633 (1953)),
 and it was improper for the Trade Court to dismiss these
 claims on grounds of mootness.
                       C. The Merits
      We next consider the merits of CAADES’s claims that
 the 2013 agreement was improperly terminated. The
 Trade Court appears to have concluded that CAADES
 failed to state a claim for improper termination of the 2013
 agreement because the 2019 agreement was a replacement
 agreement that superseded the 2013 agreement and barred
 any challenge to the 2013 agreement. We note that the
 terms of the 2019 agreement do not state that the parties
 surrendered their ability to sue for improper termination
 of the 2013 agreement by entering into the 2019 agree-
 ment. But we need not decide whether entering into the
 2019 agreement implicitly foreclosed CAADES’s challenges
 to the 2013 agreement’s termination because those chal-
 lenges independently fail on the merits.
                              1
     In support of its argument that the government im-
 properly terminated the 2013 agreement, CAADES
Case: 20-2232    Document: 72      Page: 11    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES     v. US                      11



 contends that the government lacked the authority to ter-
 minate the 2013 agreement because it failed to make “ei-
 ther of the determinations required by . . . 19 U.S.C.
 § 1673c(i), and by 19 C.F.R. § 351.209(a)” prior to termina-
 tion. J.A. 74. Section 1673c(i) provides that Commerce
 “shall” withdraw from a suspension agreement if it finds
 that the agreement “is being, or has been, violated, or no
 longer meets the requirements of” § 1673c(b) or (c), 4 and if




     4   The 2013 agreement was issued pursuant to
 § 1673c(c), which requires agreements eliminating injuri-
 ous effect to satisfy the following factors:
     (1) General rule
     If the administering authority determines that ex-
     traordinary circumstances are present in a case, it
     may suspend an investigation upon the acceptance
     of an agreement to revise prices from exporters of
     the subject merchandise who account for substan-
     tially all of the imports of that merchandise into the
     United States, if the agreement will eliminate com-
     pletely the injurious effect of exports to the United
     States of that merchandise and if—
         (A) the suppression or undercutting of price
         levels of domestic products by imports of
         that merchandise will be prevented, and
         (B) for each entry of each exporter the
         amount by which the estimated normal
         value exceeds the export price (or the con-
         structed export price) will not exceed 15
         percent of the weighted average amount by
         which the estimated normal value ex-
         ceeded the export price (or the constructed
         export price) for all less-than-fair-value
Case: 20-2232     Document: 72      Page: 12    Filed: 04/14/2022




 12                     CONFEDERACION DE ASOCIACIONES       v. US



 the agreement also fails to meet the requirements of
 § 1673c(d). 5   The requirements of the regulation,
 § 351.209(a), are no different. Termination is required if
 the agreement fails to remedy price discrimination found
 by the agency in a preliminary or final determination.
      But Commerce here based its withdrawal from the
 2013 suspension agreement not on § 1673c(i), but on sec-
 tion VI.B of the 2013 agreement. The government’s “gen-
 eral authority to make[] contracts” includes the “power to
 choose with whom and upon what terms the contract[] will
 be made . . . unless Congress has placed some limit on it.”
 Arizona v. California, 373 U.S. 546, 580 (1963), abrogated
 in part on other grounds by California v. United States, 438
 U.S. 645, 673–74 (1978); see also United States v. Winstar
 Corp., 518 U.S. 839, 884 (1996) (“[T]he Government’s prac-
 tical capacity to make contracts . . . [is] ‘the essence of sov-
 ereignty’ itself.” (quoting United States v. Bekins, 304 U.S.
 27, 51–52 (1938))). In the Trade Agreements Act of 1979,
 Congress “narrowly circumscribed” Commerce’s “author-
 ity” to enter into suspension agreements, S. Rep. 96-249, at


          entries of the exporter examined during the
          course of the investigation.
      5 Section 1673c(d) applies to all suspension agree-
 ments and imposes the following requirements:
      (d) Additional rules and conditions
      The administering authority may not accept an
      agreement under subsection (b) or (c) of this section
      unless—
          (1) it is satisfied that suspension of the in-
          vestigation is in the public interest, and
          (2) effective monitoring of the agreement by
          the United States is practicable. . . .
Case: 20-2232    Document: 72      Page: 13    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES     v. US                    13



 71 (1979), but it did not “fetter [Commerce’s] discretion” to
 control the content of such agreements “in clear and une-
 quivocal terms,” Arizona, 373 U.S. at 581, apart from the
 requirement that the agreement provide appropriate rem-
 edies for the dumping. See § 1673c(b)–(d).
      Section 1673c(i) mandates Commerce’s withdrawal
 from a suspension agreement in certain circumstances, but
 it does not limit Commerce’s ability to contract for the right
 to withdraw under other circumstances. There is no other
 provision or policy in the antidumping statute that sug-
 gests the government lacks the authority to contract for the
 ability to withdraw from a suspension agreement, and
 CAADES cites no such provision or policy. Thus, this is not
 a situation in which a government contract is impermissi-
 ble because it conflicts with the provisions or policies of a
 governing statute. See, e.g., Chamber of Com. v. Reich, 74
 F.3d 1322, 1338–39 (D.C. Cir. 1996).
     This court previously rejected an identical challenge to
 Commerce’s withdrawal from the 2013 agreement in re-
 viewing the Trade Court’s denial of a preliminary injunc-
 tion in a related proceeding. See In re Confederacion de
 Asociaciones Agricolas del Estado de Sinaloa, 781 F. App’x
 982 (Fed. Cir. 2019). There, CAADES sought to prevent
 the government from ordering the suspension of the liqui-
 dation of entries of Mexican tomatoes, resuming its anti-
 dumping investigation, and requiring cash deposits or
 bonds for imports following the 2013 agreement’s termina-
 tion. 6 See id. at 984. After the government published


     6    During the preliminary injunction hearing at the
 Trade Court, the growers conceded that Commerce’s with-
 drawal from the 2013 Agreement was proper. CAADES I,
 389 F. Supp. 3d at 1396 n.1 (“Judge: Do you believe that
 there is a basis for any party to withdraw from the Suspen-
 sion Agreement, just on voluntary withdrawal? Mr.
Case: 20-2232    Document: 72     Page: 14    Filed: 04/14/2022




 14                    CONFEDERACION DE ASOCIACIONES     v. US



 notice that it intended to terminate the suspension agree-
 ment and resume its antidumping investigation, the grow-
 ers filed suit in the Trade Court, challenging the
 agreement’s termination. In upholding the Trade Court’s
 denial of the growers’ request for a preliminary injunction,
 we concluded that the “petitioners [were] unlikely to suc-
 ceed on the merits of their challenge” to the 2013 agree-
 ment’s termination in part because § 1673c(i)’s
 requirements apply only when Commerce bases its with-
 drawal from a suspension agreement on § 1673c(i). Id. at
 986. The panel concluded that the government was not re-
 quired to comply with § 1673c(i) because “Commerce stated
 that it was basing its withdrawal from the suspension
 agreement on the withdrawal provision,” (section VI.B)
 “not on [§ 1673c(i)].” Id. Similarly here, we see no reason
 why Commerce’s withdrawal from the suspension agree-
 ment pursuant to the agreement’s terms exceeded its au-
 thority or was otherwise statutorily improper.
                              2
     CAADES also challenges Commerce’s termination of
 the 2013 agreement on the ground that the government’s
 decision was based on improper political influence. That
 improper influence, according to CAADES’s complaints,
 stemmed from the FTE’s November 2018 letter requesting
 that Commerce terminate the suspension agreement be-
 cause it was ineffective, as well as the February 2019 letter
 from Senator Rubio and forty-seven other members of




 Koslowe: Yes, there is. And we don’t challenge that. The
 Agreement itself says on 90 days written notice either side
 can withdraw. Judge: And there doesn’t have to be a viola-
 tion, or—? Mr. Koslowe: Nope. Judge:—a finding that it
 doesn’t meet the requirements of the Act? Mr. Koslowe:
 No.” (citing TRO and PI Hr’g Oral Arg. at 10:05–10:30)).
Case: 20-2232    Document: 72     Page: 15    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES    v. US                    15



 Congress urging Commerce to terminate the agreement for
 the same reason. 7
     There is no impropriety in considering an interested
 party’s public request for agency action. See, e.g., Nat’l
 Parks Conservation Ass’n v. U.S. Dep’t of Interior, 835 F.3d
 1377, 1386 (11th Cir. 2016). Nor is there impropriety in
 legislators urging an agency to take action on the merits
 based on the ineffectiveness of a prior agency action to rem-
 edy a particular problem that affects their constituents.
 Under these circumstances, the Supreme Court’s decision
 in Department of Commerce v. New York, 139 S. Ct. 2551
 (2019), expressly forecloses a challenge based on alleged
 political influence. This is particularly so where, as here,
 the face of the agency decision does not identify that it was
 motivated by any improper consideration.
      Department of Commerce concerned the Secretary of
 Commerce’s decision to “reinstate a question about citizen-
 ship on the 2020 decennial census questionnaire.” Id. at
 2562. The Secretary attributed the agency’s decision to re-
 instate the question to a December 2017 “request of the De-
 partment of Justice” to Commerce that “sought improved
 data about citizen voting-age population for purposes of en-
 forcing the Voting Rights Act.” Id. But the “administrative
 record show[ed] that DOJ’s request to add a citizenship
 question originated not with the DOJ, but with the Secre-
 tary himself.” Id. at 2594 (Breyer, J., concurring in part).
 It revealed “that the Secretary was determined to reinstate
 a citizenship question from the time he entered office;


     7   CAADES’s complaints pled that the “pressure
 placed on [Commerce] by Senator Rubio’s letter and the
 fact that FTE (representatives of the domestic industry)
 wanted to pressure the Mexican Growers to agree to a sus-
 pension agreement more favorable to FTE’s interests,”
 J.A. 71, were impermissible.
Case: 20-2232     Document: 72     Page: 16    Filed: 04/14/2022




 16                     CONFEDERACION DE ASOCIACIONES     v. US



 instructed his staff to make it happen”; and “subsequently
 contacted the Attorney General himself to ask if DOJ
 would make the [voting-age data] request.” Id. at 2574
 (majority opinion). The challengers’ complaint also alleged
 that, although not the disclosed basis for its decision, the
 agency’s action was in part motivated by the partisan po-
 litical benefits that the question would have on 2020 redis-
 tricting.
     The Supreme Court held that Commerce’s decision was
 invalid because it relied on a DOJ request when in fact that
 request was solicited by Commerce itself. Id. at 2575–76.
 The Court’s decision thus rested on its determination that
 the agency’s reasoning was pretextual. Id. at 2575 (“[W]e
 cannot ignore the disconnect between the decision made
 and the explanation given.”).
      With regard to the allegation that Commerce’s decision
 was based on political motivation, the Court first explained
 its reluctance to look behind the face of an agency’s deci-
 sion, recognizing that “judicial inquiry into ‘executive mo-
 tivation’ represents ‘a substantial intrusion’ into the
 workings of another branch of Government and should nor-
 mally be avoided.” Id. at 2573 (quoting Arlington Heights
 v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 n.18 (1977)).
 That an agency’s decision might have been based on “other
 unstated reasons” is not a reason to invalidate it. Id.
     Second, the Court explained that speculation about al-
 leged improper political influence is not a ground for inval-
 idating agency action:
      [A] court may not set aside an agency’s policymak-
      ing decision solely because it might have been in-
      fluenced by political considerations or prompted by
      an Administration’s priorities. Agency policymak-
      ing is not a “rarified technocratic process, unaf-
      fected by political considerations or the presence of
      Presidential power.” Such decisions are routinely
Case: 20-2232    Document: 72     Page: 17    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES    v. US                      17



     informed by unstated considerations of politics, the
     legislative process, public relations, interest group
     relations, foreign relations, and national security
     concerns (among others).
 Id. (internal quotations and citations omitted).
     In the present case, the complaints supply no basis for
 a determination of pretext like the one in Department of
 Commerce. Nor was Senator Rubio’s letter an improper
 communication. The congressional letter, which appar-
 ently expressed the same concerns as the FTE letter, is a
 familiar form of officeholder communication to an agency
 based on the merits of a proposed agency action. It does
 not constitute an attempt to influence agency action by con-
 siderations other than the merit or lack of merit of the pro-
 posed action and the effects on interested parties. 8 So too,
 there is also nothing on the face of the agency decision to
 suggest that it was based on any impropriety. Speculation
 as to improper motive provides no basis to look behind
 Commerce’s stated reason for withdrawal. We conclude
 that there is no plausible claim upon which the Trade
 Court could have granted CAADES’s requested relief, and
 we affirm the dismissal of counts 1 and 2.
                II. 2019 Agreement Claims
    We turn to the claims concerning the 2019 agreement,
 which CAADES argues is voidable on grounds of duress.
                       A. Jurisdiction
     The government and the FTE argue that, while
 § 1516a(a)(2)(B)(iv) (“subsection (B)(iv)”) grants jurisdic-
 tion over challenges to Commerce’s “determination . . . to


     8   Even assuming that, under statute, Commerce was
 obligated to place this letter in the record, CAADES has
 not shown that this error was harmful.
Case: 20-2232    Document: 72      Page: 18    Filed: 04/14/2022




 18                     CONFEDERACION DE ASOCIACIONES     v. US



 suspend an antidumping duty . . . investigation,” the chal-
 lenges were not timely because § 1516a(a)(2)(A) requires
 parties seeking to challenge a suspension agreement under
 subsection (B)(iv) to file a summons “[w]ithin thirty days
 after the date of publication in the Federal Register of” no-
 tice of the suspension agreement, “and within thirty days
 thereafter a complaint.” Oral Arg. 24:33–24:45; FTE Br.
 13–14. Commerce published notice of the 2019 agreement
 on September 24, 2019, and CAADES filed its earliest sum-
 mons on November 22, 2019, outside of the thirty-day limit.
     But this is not a subsection (B)(iv) challenge to Com-
 merce’s “determination . . . to suspend an antidumping
 duty . . . investigation.” The “true nature” of CAADES’s
 challenges is not to Commerce’s “determination . . . to sus-
 pend,” but rather to the actions allegedly undertaken by
 Commerce to coerce CAADES to execute the agreement.
 Hartford Fire Ins. Co. v. United States, 544 F.3d 1289, 1293
 (Fed. Cir. 2008) (“[W]e must look to the true nature of the
 action in a district court in determining jurisdiction.”). Be-
 cause these challenges are not properly characterized as
 subsection (B)(iv) challenges, we conclude that CAADES’s
 duress claims are properly within the residual jurisdiction
 provision and are not time-barred.
                        A. Mootness
     To the extent that the Trade Court held that
 CAADES’s duress claims were somehow moot, we conclude
 that they were not. Here, as with the 2013 agreement ter-
 mination challenge, success on the merits would lead to
 meaningful relief.
                        A. The Merits
     The Trade Court appears to have held that CAADES
 could not challenge the suspension agreement while con-
 tinuing to accept its benefits. We need not address the
Case: 20-2232    Document: 72     Page: 19   Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES    v. US                   19



 Trade Court’s theory because we conclude that CAADES
 has failed to allege a cognizable claim for duress.
     The Trade Court’s obligation to accept the complaints’
 allegations of duress as true does not excuse the require-
 ment that those allegations comprise “a plausible legal the-
 ory.” Hutchinson Quality Furniture, Inc. v. United States,
 827 F.3d 1355, 1361 n.4 (Fed. Cir. 2016) (citing Fifth Third
 Bancorp v. Dudenhoeffer, 573 U.S. 409, 425–26 (2014)). To
 render the agreement invalid for duress, CAADES was re-
 quired to show that “(1) it involuntarily accepted [the gov-
 ernment’s] terms, (2) circumstances permitted no other
 alternative, and (3) such circumstances were the result of
 [the government’s] coercive acts.” Rumsfeld v. Freedom
 NY, Inc., 329 F.3d 1320, 1329 (Fed. Cir. 2003) (internal
 quotation marks omitted) (quoting Dureiko v. United
 States, 209 F.3d 1345, 1358 (Fed. Cir. 2000)).
     That CAADES felt “forced” to sign the 2019 agreement,
 J.A. 60, and that several Mexican growers went out of busi-
 ness while the cash deposit requirement was imposed may
 satisfy the “involuntary” and “no other alternative” re-
 quirements. But CAADES also had an obligation to plead
 facts showing that its entry into the 2019 agreement was
 coerced.
      When a party claims that the government has commit-
 ted the allegedly coercive act, proof of coercion requires
 “[s]ome wrongful conduct” on the part of the government
 beyond “[e]conomic pressure” or “the threat of considerable
 financial loss.” Freedom NY, 329 F.3d at 1330 (quoting
 Johnson, Drake & Piper, Inc. v. United States, 531 F.2d
 1037, 1042–43 (Ct. Cl. 1976)); see also Liebherr Crane Corp.
 v. United States, 810 F.2d 1153, 1158–59 (Fed. Cir. 1987)
 (holding that illegal action by the government in violation
 of a statute or regulation may support allegations of du-
 ress); Sys. Tech. Assocs., Inc. v. United States, 699 F.2d
 1383, 1387–88 (Fed. Cir. 1983) (same); David Nassif
Case: 20-2232    Document: 72     Page: 20    Filed: 04/14/2022




 20                    CONFEDERACION DE ASOCIACIONES     v. US



 Assocs. v. United States, 644 F.2d 4, 12 (Ct. Cl. 1981)
 (same). Specifically, the party must show either govern-
 ment “action in violation of a statute or regulation,”
 “breach of an express provision of [a] contract without a
 good-faith belief that the action was permissible,” or a vio-
 lation of the “covenant of good faith and fair dealing im-
 plicit in every contract.” Freedom NY, 329 F.3d at 1330.
     The alleged coercion here was the resumption of the in-
 vestigation, which according to CAADES was unlawful be-
 cause the termination of the 2013 agreement was not in
 accordance with the statute or was a breach of contract. 9
 As we have discussed, the government’s termination of the
 2013 agreement did not violate a statute or regulation. Nor
 was it invalid on grounds of improper political influence.
 So too, the government’s termination of the 2013 agree-
 ment did not breach any of the 2013 agreement’s express
 contractual provisions because the at-will termination
 clause permitted “[t]he signatories or the Department [to]
 withdraw . . . upon ninety days written notice to the other
 party.” J.A. 353 (emphasis added).
    There is therefore no plausible claim upon which the
 Trade Court could have found coercion or granted
 CAADES’s requested relief, and we affirm the dismissal of
 count 4.
      II. Claims as to the Final Dumping Determination
     In counts 5–7 of the complaints, CAADES also chal-
 lenges the final determination resulting from Commerce’s
 continued investigation. The Trade Court held that these
 claims were not ripe for review until a final antidumping
 order had issued. In Bioparques de Occidente v. United


      9  CAADES did not plead that the government
 breached the duty of good faith and fair dealing in termi-
 nating the contract.
Case: 20-2232    Document: 72      Page: 21    Filed: 04/14/2022




 CONFEDERACION DE ASOCIACIONES     v. US                    21



 States, No. 2020-2265, we today conclude that materially
 identical challenges are justiciable “under Supreme Court
 authority—in particular, MedImmune, Inc. v. Genentech,
 Inc., 549 U.S. 118 (2007),” and in Red Sun Farms v. United
 States, No. 2020-2230, we conclude that the Trade Court
 has statutory jurisdiction over such challenges.
      In count 3, CAADES also challenges Commerce’s re-
 sumption of the antidumping investigation following the
 2013 agreement’s termination. There is no independent ju-
 risdiction over challenges to that interim decision. 10 See
 § 1516a(a)(1), (2)(a), (b); 33 Charles Alan Wright & Arthur
 R. Miller, Federal Practice and Procedure § 8361 (2d ed.)
 (“[J]udicial review is available only for ‘final’ agency ac-
 tions.”); see also Automated Merch. Sys., Inc. v. Lee, 782
 F.3d 1376, 1380–81 (Fed. Cir. 2015) (agency decision to in-
 itiate or continue proceedings cannot be reviewed until is-
 suance of final order); Gov’t of People’s Republic of China v.
 United States, 483 F. Supp. 2d 1274, 1281 (Ct. Int’l Trade
 2007) (holding appellants could challenge Commerce’s de-
 cision to initiate an investigation after publication of the
 final determination). We accordingly affirm the Trade
 Court’s dismissal of count 3, reverse the dismissal of counts
 5–7, and remand for further proceedings.
                         CONCLUSION
     For the foregoing reasons, we conclude that the Trade
 Court had jurisdiction over CAADES’s challenges to the
 termination of the 2013 agreement and the 2019 agree-
 ment, and that those claims are not moot. On the merits,


     10  Congress contemplated that decisions such as “a
 preliminary affirmative antidumping . . . determination or
 a decision to exclude a particular exporter from an anti-
 dumping investigation,” would be reviewable “only in con-
 nection with the review of the final determination.” H.R.
 Rep. No. 96-1235, at 48 (1980).
Case: 20-2232   Document: 72    Page: 22    Filed: 04/14/2022




 22                   CONFEDERACION DE ASOCIACIONES   v. US



 we hold that CAADES’s challenges as to termination of the
 2013 agreement were properly dismissed for failure to
 state a claim. We also hold that CAADES’s claims that the
 2019 agreement was invalid for duress failed to state a
 claim upon which relief can be granted. We affirm the dis-
 missal of counts 1–4. We reverse the Trade Court’s holding
 that CAADES’s challenges to the final determination were
 not yet ripe for review and find that the Trade Court has
 jurisdiction to hear these claims. We remand for proceed-
 ings consistent with this opinion and our opinions in Bi-
 oparques de Occidente v. United States, No. 2020-2265, and
 Red Sun Farms v. United States, No. 2020-2230.
   AFFIRMED IN PART, REVERSED IN PART, AND
                 REMANDED
                          COSTS
 No costs.